DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are rejected herein.

Claim Objections
1) All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p). 
In this case, the first indent should follow the transitional phrase “having” (i.e. comprising), for example:

Claim 1. A sterilized liquid nutritional composition, having:
an off-white color;
a pH of from about 6 to 7.5;
a source of protein, 
a source of fat,
a source of carbohydrate, 
green tea extract comprising epigallocatechin gallate (EGCg); and 
ferric orthophosphate;


wherein the composition comprises, per 237 ml, from about 50 to 500 mg green tea extract and ferric orthophosphate in an amount providing about 1.8 to 18 mg iron per 237 ml;
wherein the composition has a Hunter L value not less than 60.
Appropriate correction is required.

2) Claim 1 recites: “A sterilized liquid nutritional composition having… having… and comprising…”, however, since in this case the term “having”  interpreted in light of the specification represents that the composition as a whole is comprising all of the claimed elements, the claims are objected to for not properly representing what is disclosed. Please note the suggested elimination of multiple uses of the term “and” in the example claims above. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (2006/0240151) in view of Journi (2012/0095204).


Independent claim 1
Walker teaches methods of making sterilized liquid nutritional beverages (0059).

pH
Walker teaches the beverages comprise a pH of 4 to 7, which encompasses the claim of a pH of from about 6 to 7.5.

Protein
Walker teaches the beverages comprise a source of protein (see section 2. Protein). 

Lipids
Walker teaches the beverages comprise a source of fat (see section 1. Fat). 

Carbohydrates
Walker teaches the beverages comprise a source of carbohydrate (see section 3. Carbohydrates). 

Iron
Walker teaches the beverages comprise iron (see the Iron section, starting on col. 2 of pg. 3).


Type of Iron
Walker teaches the types of iron include water insoluble sources, otherwise known to be soluble in stomach acid, including: ferric orthophosphate (0042).  The examiner take official notice that ferric orthophosphate is a soluble form of iron, based on its solubility in stomach acid.

Amount of iron
Walker teaches the concentration of iron in the beverage, provided by the type of iron used, is up to about 20 mg/100 ml (0041), which converts to up to 47.4 mg/237 ml, and therefore encompasses the claim of providing about 1.8 to 18 mg iron per 237 ml in the composition.

Green tea extract
Walker teaches the beverages comprise tea (0048).

Walker does not discuss the types of tea, including green tea extract as claimed.
Journi also teaches methods of a nutritional beverages (ab., 0108), comprising: protein, lipids, carbohydrates (0008), iron (0009), and green tea (0118); and further provides the use of tea extracts (0110).
Journi also provides that the nutritional compositions comprise flavanols, including types from green tea, like epigallocatechin gallate (0120, 0130).


Journi teaches benefits in the composition itself, wherein a nutritional composition may be supplemented with phytonutrients, such as flavonoids, to promote general health and development and to address the dietary gap in pediatric subjects, wherein the nutritional composition maintains desirable organoleptic  properties after the addition of the phytonutrients and throughout the life of the product (0006), wherein development of color iron-polyphenol complexes is prevented in said nutritional compositions (0434).
Journi provides that the flavanols can be used in a manner that that overcome a known problem related to color changes based on the iron-polyphenol complexes (see the Color Migration section). 
Therefore since Walker provides a similar color to that claimed, light white (i.e. off-white), one of skill in the art would have a reasonable expectation that by combining the flavanols of Journi with Walker, that the color would not change.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional beverages, comprising: protein, lipids, carbohydrates, iron and green tea, as Walker, to include the use of flavanols, including types from green tea, like epigallocatechin gallate, as claimed, because Journi teaches benefits in the composition itself:
1) wherein a nutritional composition may be supplemented with phytonutrients, such as flavonoids, to promote general health and development and to address the dietary gap in pediatric subjects, wherein the nutritional composition maintains desirable 
2) further provides that they can be used in a manner that that overcome a known problem related to color changes based on iron-polyphenol complexes, wherein this is prevented, therefore, since Walker provides a similar color to that claimed, light white (i.e. off-white), one of skill in the art would have a reasonable expectation that by combining the flavanols of Journi with Walker, that the color would not change;  
3) Journi further illustrates that this ingredient is suitable for similar intended uses, including methods of making nutritional beverages, comprising: protein, lipids, carbohydrates, iron and green tea, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Amount of green tea extract
The modified teaching, in Journi, provides amount of flavanols (i.e. green tea extracts) used, include from about 0.4 to about 3.8 mg/g nutritional composition (0124), which converts to about 95 to 900 mg per 237 grams (i.e. 237 ml), and encompasses from about 50 to 500 mg of green tea extract per 237 ml serving.

Properties
Walker teaches the beverage has colors, including white (0005), and further provides that the  colored beverages have lighter colored appearance (0021), which  encompasses that the beverage has an off-white color (light white color). 
 

In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else 

Independent claims 
As for claim 2, it would be reasonable to expect that similar compositions have similar properties, including wherein the composition has a Hunter L value not less than 65, as claimed.  

As for claim 3, it would be reasonable to expect that similar compositions have similar properties, including wherein the composition has a Hunter a value within the range of -10 to 10, and a Hunter b value within the range of -5 to 25, as claimed.  

As for claim 4, the modified teaching, in Journi, provides amount of flavanols (i.e. green tea extracts) used, include; epigallocatechin gallate (0120, 0130), in amounts of from about 0.4 to about 3.8 mg/g nutritional composition (0124), which converts to about 95 to 900 mg per 237 grams (i.e. 237 ml), and encompasses from about 25 to 300 mg EGCg per 237 ml, as claimed.



As for claim 5, since Walker provides the function claimed, a similar amount of iron provided in the beverage by ferric orthophosphate, it would have been obvious that  a similar amount of ferric orthophosphate would have been use. This is because it is reasonable to expect that similar compositions function similarly, including wherein the amount of ferric orthophosphate used to a similar amount of iron in the beverage, includes about 6 to 30 mg per 237 ml serving.
 
As for claim 6, Walker teaches the concentration of iron in the beverage, provided by the type of iron used, is up to about 20 mg/100 ml (0041), which converts to up to 47.4 mg/237 ml, and therefore encompasses the claim of providing about 1.8 to 8 mg iron per 237 ml in the composition.

As for claim 7, ferric orthophosphate is insoluble, therefore Walker provides that the composition contains less than about 1 mg/kg of soluble iron.  

As for claims 8-10, the modified teaching, in Journi, provides amount of flavanols (i.e. green tea extracts) used, include; epigallocatechin gallate (0120, 0130), in amounts of from about 0.4 to about 3.8 mg/g nutritional composition (0124), which converts to about 95 to 900 mg per 237 grams (i.e. 237 ml), and encompasses: 
from about 200 to 400 mg green tea extract per 237 ml, as in claim 8; 
from about 250 to 400 mg green tea extract per 237 ml, as in claim 9;


from about 300 to 400 mg green tea extract per 237 ml, wherein the green tea extract upon addition to the composition, comprises at least 20 wt % EGCg, as in claim 10.  

As for claim 11, Walker does not limit the amount of protein, fat, or carbohydrate in the composition (see the table in para. 0025, the use of any amount of calories in para. 0023, and unlimited amounts in ref. clm. 1) which encompasses the claim of the composition comprising:
from about 5 to 25 g protein, from about 3 to 15 g fat, and from about 15 to 50 g carbohydrate per 237 ml, or from about 5 to 15 g protein, from about 3 to 8 g fat, and from about 15 to 35 g carbohydrate per 237 ml.  

As for claim 12, Walker teaches a variety of protein sources, including those from cows, other animals, cereals or vegetables (0031): including whey protein, whey protein concentrate, whey protein isolate, whey protein hydrolysate, acid casein, casein protein isolates, casein hydrolysate, milk protein concentrate, milk protein isolate, milk protein hydrolysate, nonfat dry milk, whole cow's milk, partially or completely defatted milk, soy protein concentrate, soy protein isolate, soy protein hydrolysate, rice protein concentrate, rice protein isolate, rice protein hydrolysate, or a combination of two or more thereof (see section 2. Protein).  



As for claim 13, Walker teaches a variety of fat sources, including: coconut oil, fractionated coconut oil, soy oil, corn oil, olive oil, safflower oil, high oleic safflower oil, sunflower oil, high oleic sunflower oil, palm oil, palm kernel oil, palm olein, canola oil, marine oil, fish oil, cottonseed oil, or a combination of two or more thereof (see section 1. Fat).  

	As for claim 14, Walker teaches a variety of carbohydrate sources, including: sucrose, trehalose, hydrolyzed or modified starch or cornstarch, maltodextrins having a DE of from 11-20, glucose polymers, corn syrup, corn syrup solids, rice-derived carbohydrate, glucose, fructose, lactose, high fructose corn syrup, indigestible oligosaccharides (e.g., fructooligosaccharides), honey, sugar alcohols (e.g., maltitol, erythritol, sorbitol,  artificial sweetener, dietary fiber, or a combination of two or more thereof (see section 3. Carbohydrate).  

As for claim 15, Walker teaches protein sources, including: 
milk protein concentrate, nonfat dry milk, soy protein isolate (see section 2. Protein); 
the source of fat comprises canola and/or corn oil (see section 1. Fats), and 
the source of carbohydrate comprises maltodextrin and/or sugar (see section 3. Carbohydrate).  



As for claim 16, Walker teaches the use of free amino acids as the protein types, in unlimited amounts (see the table in para. 0025, the use of any amount of calories in para. 0023, and unlimited amounts in ref. clm. 1), which encompasses wherein the composition comprises from about 0.5 to 5 grams amino acids, per 237 ml.  

As for claim 17, Walker teaches the use of free amino acids as the protein types, in unlimited amounts, including leucine (see the table in para. 0025, the use of any amount of calories in para. 0023, and unlimited amounts in ref. clm. 1), which encompasses from about 0.5 to 5 grams leucine, per 237 ml, as claimed.

As for claim 20, the modified teaching, in Journi, provides that the beverage composition is in any form, including those reconstitute-able powders (0108) including types that may be reconstituted from a powder (0184), which makes obvious the use of types reconstituted from a powder, as claimed.

As for claims 21-22, it would be reasonable to expect that similar compositions have similar properties, including wherein the composition has a Hunter L value not less than 70, as in claim 21; and wherein the composition has a Hunter L value not less than 75, as in claim 22.




Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (2006/0240151) in view of Journi (2012/0095204), as applied to claims 1-17 and 20-22 above, further in view of Walton (2015/0246011).
As for claim 18, Walker provides the use of any source of calcium known for use in beverage (0057).
Walker does not discuss the use of from about 1 to 3 grams beta-hydroxy-beta-methylbutyrate (HMB), per 237 ml.
Walton also teaches methods of making nutritional beverages (0007), comprising: protein (0008), lipids (0027), carbohydrates (0037), iron (0101) and calcium (0092); and further provides the use of calcium HMB (0007) for the benefit to the consumer when combined with protein, of increased muscle mass and reduced muscle wasting (0005-0007).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional beverages, comprising: protein, lipids, carbohydrates, iron and calcium, as the modified teaching above, to include the use of HMB, as claimed, because Walton teaches health benefits of its use when combined with protein, including increased muscle mass and reduced muscle wasting; and further illustrates that the art finds suitable HMB as being for similar intended uses, including methods of making nutritional beverages, comprising: protein, lipids, carbohydrates, iron and calcium (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

The modified teaching, in Walton, provides the use of from about 0.4 g/240 ml to about 3.0 g/240 ml of HMB (0040), which encompasses the claim of from about 1 to 3 grams (HMB), per 237 ml.

As for claim 19, the modified teaching, in Walton, provides the HMB is provided as calcium HMB monohydrate (0036, 0025-0026).  

Response to Arguments
 	It is asserted, that by the present amendment, claims 1, 2, 5, 6, 8-10 and 16-18 are amended for clarity. Claims 1, 5 and 6 are also amended to more clearly define the ferric orthophosphate content, support for which is found in the specification at paragraph [0033]. Claims 21 and 22 are added, support for which is found in original claim 2. It is believed that these changes do not involve any introduction of new matter, whereby entry is in order and is respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that in the Office Action, claim 1 was objected to as failing to use proper formatting. It is believed that the clarifying amendments to claim 1 herein present claim 1 in proper format and the objection has been overcome. Reconsideration is respectfully requested. 


It is asserted, that Claims 1-20 were rejected under 35 U.S.C. §101 on the basis that the ingredients claimed are products of nature and are not markedly different from their naturally occurring counterparts in their natural state. 
This rejection is traversed and reconsideration is respectfully requested. The claimed compositions amount to significantly more than the individual ingredients in their natural state. That is, the compositions of claim 1 are sterilized liquid nutritional compositions. The evidence of record does not show that sterilized liquid nutritional compositions containing the combination of ingredients required by claim 1 exist in nature. Moreover, the sterilized liquid nutritional compositions comprise (i) a source of protein, (ii) a source of fat, (iii) a source of carbohydrate, (iv) green tea extract comprising epigallocatechin gallate (EGCg), and (v) ferric orthophosphate, which is an insoluble source of iron, with the green tea extract and ferric orthophosphate being present in defined amounts. Compositions containing EGCg typically exhibit product discoloration, especially those containing conventional iron fortification. The compositions of the present invention avoid such discoloration, i.e., the compositions have a Hunter L value not less than 60, by including iron fortification in the form of the ferric orthophosphate. Thus, the claimed combination amounts to significantly more than the individual ingredients in their natural state in providing a sterilized liquid nutritional composition having the benefits of defined amounts of green tea extract and 
The Court of Appeals for the Federal Circuit has clearly recognized that compositions which contain naturally-occurring ingredients and amount to significantly more than their occurrence in nature are patent eligible. In Natural Alternatives International Inc. v. Creative Compounds, 918 F.3d 1338, 1348-1349 (Fed Cir. 2019), the Court found compositions of naturally occurring ingredients to be patent eligible subject matter. Specifically, the Court recognized that in a dietary supplement containing naturally occurring ingredients, the natural products had been isolated and then incorporated into a dosage form with particular characteristics disclosed as providing significant utility. In the same manner, the claimed sterilized liquid nutritional compositions comprise a combination of green tea extract and iron fortification in defined amounts, in addition to protein, fat and carbohydrate, and provide significant utility, i.e., EGCg and iron fortification while avoiding discoloration. Accordingly, like the dietary supplement found patent eligible by the Court, the claimed sterilized liquid nutritional compositions amount to significantly more than the individual ingredients in their natural state and are patent eligible. Accordingly, the rejection under 35 U.S.C. 101 has been overcome. Reconsideration is respectfully requested. 
 	In response, Applicant’s argument toward the composition being sterilized is persuasive, therefore said rejection is not re-issued herein.

It is asserted, that Claims 1-20 were rejected under 35 U.S.C. 112(b) as indefinite. The Action questioned use of the terms "having" and "serving" in claim 1, 
This rejection is traversed with respect to claims 1-20 presented herein, and reconsideration is respectfully requested. More specifically, claim 1 recites the claimed liquid nutritional composition as "having" certain properties, namely, an off white color and a pH of from about 6 to 7.5. Claim 1 further recites the claimed liquid nutritional composition as "comprising" certain ingredients. Additionally, "serving" is omitted from the claims to avoid any confusion. The range of ferric orthophosphate/iron is revised in claims 1, 5 and 6, with claims 5 and 6 properly narrowing the range in claim 1. Claim 2 contains a single range. Claim 7 recites the composition contains less than about 1 mg/kg of soluble iron, as the ferric orthophosphate required by claim 1 provides insoluble iron. See the specification at paragraph [0033]. Therefore, claim 7 properly narrows claim 1. Finally, claims 16-18 recite that the composition "further" comprises the respective ingredients of these claims. Claims 1-20 are therefore definite, and the rejection under 35 U.S.C. 112(b) has been overcome. Reconsideration is respectfully requested. 
	In response, Applicant’s response is appreciated, however, please see the claim Objection section above, that elaborates on why some of these limitations are now objected to.

It is asserted, that Claims 1-20 were rejected under 35 U.S.C. 112(d) as failing to further limit claim 1 from which they depend. This rejection is traversed with respect to 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
It is asserted, that Claims 1-17 and 20 were rejected under 35 U.S.C. 103 as obvious over Walker et al., US 2006/0240151 Al, in view of Journi, US 2013/0095204 Al. The Action relied on Walker as disclosing nutritional compositions with iron, with ferric orthophosphate and ferric pyrophosphate indicated as suitable sources of iron, and on Journi as disclosing similar nutritional beverages including green tea extract to promote general health and development, and preventing development of colored iron-polyphenol complexes. The Action asserted it would have been obvious to modify Walker's compositions to include green tea extract, including EGCg. Claims 18 and 19 are rejected as obvious over these references and further in view of Walton et al., US 2015/0246011 Al, relied on as disclosing nutritional compositions comprising HMB. 

More specifically, as defined by claim 1, the invention is directed to sterilized liquid nutritional compositions having an off-white color, i.e., having a Hunter L value not less than 60, and a pH of from about 6 to 7.5. The compositions comprise (i) a source of protein, (ii) a source of fat, (iii) a source of carbohydrate, (iv) green tea extract comprising epigallocatechin gallate (EGCg), and (v) ferric orthophosphate. The compositions comprise, per 237 ml, from about 50 to 500 mg green tea extract and ferric orthophosphate in an amount providing about 1.8 to 18 mg 
iron per 237 ml. 
Various health benefits have been associated with green tea extract containing EGCg. However, compositions containing EGCg typically exhibit product discoloration, especially those containing conventional iron fortification. The product discoloration is especially problematic with light-colored products, i.e., vanilla-flavored products and banana- flavored products which consumers expect to be off-white, but turn red or purple in color with both green tea extract and conventional iron fortification such as iron sulfate.
Advantageously, the compositions of the present invention avoid such discoloration, i.e., the compositions have a Hunter L value not less than 60, by including iron fortification in the form of ferric orthophosphate. Thus, the claimed combination provides a sterilized liquid nutritional composition having a desired off-white color with 
Walker discloses iron-fortified milk-based flavored beverages which develop little or no beige and/or gray hues during formation, processing or storage (paragraph [0007]). 
Walker uses milk proteins, preferably milk protein isolate (paragraph [0030]) and carbohydrates from the group of sucrose, trehalose, and maltodextrins having a dextrose equivalent (DE) value of from about 1 to 10 (paragraphs [0033]-[0035]). 
For light colored beverages, Walker discloses that sodium hexametaphosphate improves the appearance, but indicates it is not understood why sodium hexametaphosphate was the only phosphate to do so (paragraph [0051]). 
Walker's Examples compare unflavored inventive compositions of Examples 1 and 3 containing 90% milk protein isolate and 10% soy protein isolate with an unflavored Control 2 containing about 50% milk protein isolate and 50% caseinates, and an inventive chocolate-flavored composition of Example 4 containing maltodextrin of DE 4-7 with a chocolate-flavored Control 1 containing maltodextrin of DE 15 (paragraph [0068]). Walker concludes that the inventive compositions have a brighter colored appearance than the control compositions and the formula with sodium hexametaphosphate had the brightest rating (paragraph [0072]). Thus, to one of ordinary skill in the art, Walker teaches the use of certain carbohydrates for obtaining brighter colored chocolate products and the use of milk protein isolate and sodium hexametaphosphate for brighter colored unflavored products. 

Finally, while Walker indicates that the beverage may be of any flavor, including, among many others, "tea", Walker provides no teaching relating to any beverage including green tea extract. Moreover, Walker does not recognize the problem of red or purple discoloration that is encountered with the use of green tea extract and conventional iron fortification such as iron sulfate in off-white colored beverages, and, consequently, Walker provides no teaching or suggestion of how to avoid the red or purple discoloration that is encountered with the use of green tea extract and conventional iron fortification such as iron sulfate in off-white colored beverages. 
	In response, Walker teaches the beverage has colors, including white (0005), and further provides that the  colored beverages have lighter colored appearance (0021), which  encompasses that the beverage has an off-white color (light white color). 
Further, it would be reasonable to expect that similar compositions have similar properties, including: an off-white color; and wherein the composition has a Hunter L value not less than 60; as claimed. 
To overcome the obviousness rejection, of said property, it is suggested that Applicant claim their specific type and amounts of ingredients they use to make such a color. 

It is asserted, that the deficiencies of Walker are not resolved by Journi. That is, Journi is directed to milk- based compositions for pediatric subjects, particularly growing-up milks, and containing docosahexaenoic acid, choline, and phytonutrients, particularly apple extract, grape seed extract, or mixtures thereof (Abstract, paragraph [0001]). Journi broadly discloses that phytonutrient encompasses several broad categories of compounds produced by plants and may be derived from, for example, fruit, seed or tea extracts (paragraph [0092]), including, among others, green tea (paragraphs [0118] and [0120]). Journi also broadly discloses the compositions may include a source of iron, including encapsulated iron forms, such as encapsulated ferrous fumarate or encapsulated ferrous sulfate or less reactive iron forms, such as ferric pyrophosphate or ferric orthophosphate (paragraph [0181]). 
Journi recognizes that iron can react with phytochemicals such as polyphenols to form intense color complexes of various hues (paragraphs [0432]-[0433]) and suggests various means to avoid such complexes, including encapsulation (paragraph [0434]), iron-free formulations (paragraph [0437]), chelating agents (paragraph [0438]), and less reactive iron sources (paragraph [0439]). Journi specifically discloses a combination of green tea, ferric ethylenediamine tetraacetic acid (EDTA), sodium hexametaphosphate and ascorbic acid, and a combination of green tea, encapsulated ferrous sulfate and sodium hexametaphosphate (paragraph [0466]). 
However, Applicant finds no specific teaching by Journi of the combination of green tea extract and ferric orthophosphate in a liquid nutritional composition as required by claim 1.

Journi provides multiple benefits to the use of green tea extracts in beverages with ferric ingredients.  MPEP 2144.II discusses is the strongest rationale for combining references, because recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.
Journi provides:
1) wherein a nutritional composition may be supplemented with phytonutrients, such as flavonoids, to promote general health and development and to address the dietary gap in pediatric subjects, wherein the nutritional composition maintains desirable organoleptic  properties after the addition of the phytonutrients and throughout the life of the product to consumer; and 
2) that the flavonoids can be used in a manner that that overcome a known problem related to color changes based on iron-polyphenol complexes, wherein this is prevented, therefore, since Walker provides a similar color to that claimed, light white (i.e. off-white), one of skill in the art would have a reasonable expectation that by combining the flavanols of Journi with Walker, that the color would not change; and
3) Journi further illustrates that this ingredient is suitable for similar intended uses, including methods of making nutritional beverages, comprising: protein, lipids, carbohydrates, iron and green tea, which imparts reasoning for obviousness in that 

It is asserted, that moreover, the present specification shows that such a combination as claimed provides improved resistance to discoloration in an off-white liquid beverage as compared with the combination of green tea extract and an encapsulated form of iron fortification described by Journi. Specifically, attention is directed to the Example beginning at page 17 in the specification in which samples of the disclosed liquid nutritional beverage formulation were prepared as follows: 
Sample 1: supplemented with conventional soluble iron source, ferrous sulfate, and 350 mg per 237 ml of green tea extract. Sample 2: supplemented with 350 mg per 237 ml of the green tea extract (no added iron).  Sample 3: supplemented with ferric orthophosphate and 350 mg per 237 ml of green tea extract. 
Sample 4: supplemented with Lipofer (a micronized lecithin encapsulated ferric pyrophosphate) and 350 mg per 237 ml of green tea extract. 
Fig. 1 shows the respective products and demonstrates that Sample 3, a liquid nutritional composition according to the invention, resists any significant discoloration as compared with Sample 2, containing green tea extract but no iron fortification, despite the inclusion in Sample 3 of both green tea extract and iron fortification. On the other hand, Sample 1, including conventional iron fortification in the form of ferrous sulfate, exhibited significant discoloration to a brick red color, incongruent with the vanilla flavored product. Finally, Sample 4, containing encapsulated ferric pyrophosphate also showed some discoloration relative to Sample 2.  As also described in the Example, 
These results demonstrate the improved and unexpected resistance to discoloration provided by the inventive composition, especially as compared with the encapsulation method specifically taught by Journi for use with green tea. 
In response, although Applicant’s disclosure is appreciated, the examples therein are not a proper showing of unexpected results. 
In this case the independent claim is so very broad, including many factors at many levels, which means that the experimental design for such a showing would have many experimental runs.  Then they all have to be repeated enough time to show statistical significance.  
The experimental design consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be f where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs.
The more limited the claims are, make a design with less experimental runs. In this case Applicant might consider claiming fever types of starches and dextrins, wherein the amounts thereof are in weight percent or by volume, versus the infinite amount of values encompasses by a ratio.

A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.


Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.

In response, in determining patentability under 35 U.S.C. §103, it is necessary to determine whether there was an apparent reason to combine known elements in the fashion of the claim at issue, KSR International Co. v. Teleflex, Inc., 550 US 398, 418 (2007). Additionally, there must be a showing of a reasonable expectation of success from such a combination, In re Rinehart, 531 F.2d 1048 (CCPA 1976). Applicant finds no apparent reason from Walker and Journi for one of ordinary skill in the art to modify Walker's composition to both include green tea extract and to select ferric orthophosphate as an iron fortification, with the reasonable expectation of avoiding undesirable discoloration in an off-while liquid nutritional composition. 
To the contrary, Walker discloses the use of sodium hexametaphosphate to increase brightness, and that other phosphates do not provide such an improvement, and Journi specifically teaches encapsulation as suitable for avoiding discoloration from 
In response, Joni provides multiple benefits to the use of green tea extracts in beverages with ferric ingredients.  MPEP 2144.II discusses is the strongest rationale for combining references, because recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.
Journi provides:
1) wherein a nutritional composition may be supplemented with phytonutrients, such as flavonoids, to promote general health and development and to address the dietary gap in pediatric subjects, wherein the nutritional composition maintains desirable organoleptic  properties after the addition of the phytonutrients and throughout the life of the product to consumer; and 
2) that the flavonoids can be used in a manner that that overcome a known problem related to color changes based on iron-polyphenol complexes, wherein this is prevented, therefore, since Walker provides a similar color to that claimed, light white 
3) Journi further illustrates that this ingredient is suitable for similar intended uses, including methods of making nutritional beverages, comprising: protein, lipids, carbohydrates, iron and green tea, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793